Title: To Alexander Hamilton from Jeremiah Olney, 3 November 1791
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom House,Providence 3rd Novr. 1791
Sir.

Edward Peterson, Master of the Sloop Friendship, burthen Sixty-three Tons, arrived here Yesterday from New-York; from whence, he says, he brought a Certified Manifest and Permit to proceed, stopped at Newport, entered his Vessel, left the Manifest and Permit at the Custom House, landed part of his Freight, and proceeded with the remainder (consisting of the Articles contained in the enclosed copy of the Inspector’s Return) to this Place, without a certified Manifest or Permit. I have taken the Goods into possession; and have acquainted the District Attorney with this Transaction, that he may proceed against the Master and Goods as the Law directs.
I have also been under the disagreeable necessity of taking into possession Six Chests of Bohea Tea, which, with Forty Bushels of Apples, composed the Freight of the Sloop Clementina, burthen 29 64/95 Tons, Samuel Westcott Master, this Day arrived here from Newport, with neither Manifest nor Permit to proceed; which he says he forgot to call for at the Office to obtain. This information I have likewise communicated to the District Attorney.
I have the Honor to be &c.
Jereh. Olney Collr. Alexr. Hamilton EsquireSecy. of the Treasury.
